DETAILED ACTION
Allowable Subject Matter
Claims 4-6, 8-15, 17-25, 28, 36-40, 45-48, 50 and 52-64 are allowed.
The following is an examiner’s statement of reasons for allowance: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the previously cited prior art references, and there would be no obvious reason to modify said references to satisfy each of Applicants’ pertinent limitations (specifically with regard to the claimed image point microstructures appearing to move along curved/circular tracks upon tilting, bending or rotating a substrate security element), as such modifications would be likely to render the prior art assemblies incapable of continuing to operate/behave in the particular manner set forth within the references themselves (given the particularly sensitive nature of such optical assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached at (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/JUSTIN V LEWIS/
Primary Examiner, Art Unit 3637